Citation Nr: 1604423	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-39 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for flat feet with corn and callosities associated with a plantar wart of the left foot.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine associated with flat feet, to include whether a separate rating is warranted for neurological impairment of the left lower extremity. 

3.  Entitlement to service connection for an orthopedic left leg disability, to include as secondary to service-connected flat feet. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred as a result of VA medical and surgical treatment for a right thigh hematoma and subsequent right flank abscess at the Iowa City VA Medical Center (VAMC) from July 2006 to September 2008.





ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, July 2010, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a September 2013 substantive appeal, the Veteran requested to appear before the Board at a videoconference hearing.  The requested hearing was scheduled for May 2015, but the Veteran failed to appear.  The Board therefore finds that the Veteran has withdrawn his request for a hearing in accordance with 38 C.F.R. § 20.704(d) (2015).

The Veteran was previously represented in this case by a private attorney.  In February 2015, two months before the appeal was certified to the Board, the attorney withdrew as the Veteran's representative.  The Board notified the Veteran in a November 2015 letter that he could appoint another representative and was provided the necessary forms, but if he did not do so within 30 days, the Board would assume that he wished to represent himself.  No response to this letter was received and the Board therefore finds that the Veteran is representing himself in the current appeal.

With respect to the claim for entitlement to service connection for a left leg disability, as discussed in further detail below, the Veteran has not provided specific contentions describing the manifestations of the claimed disability, to include whether it is orthopedic or neurological in nature.  The Veteran is service-connected for degenerative disease of the lumbar spine and the criteria for evaluating diseases of the spine provides for the assignment of separate ratings for objective neurological abnormalities associated with service-connected back disorders.  38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The claim for a neurological disability of the left leg as due to the service-connected low back disability is therefore intertwined with the increased rating claim on appeal and is not addressed in the decision below.  Rather, the Board's analysis in this decision is limited to whether service connection is warranted for an orthopedic left leg disability.  The Board will consider the neurological aspects of the claim when it returns along with the increased claim for degenerative disease of the lumbar spine. 

In September 2015, the Veteran filed claims for entitlement to service connection for disabilities of the right and left hips and an acquired psychiatric disorder, to include depression, all as secondary to the service-connected low back disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to an increased rating for degenerative disease of the lumbar spine, to include whether a separate rating is warranted for neurological impairment of the left lower extremity, and entitlement to compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's flat feet with corn and callosities associated with a left plantar wart most nearly approximates a severe right foot disability without marked pronation, marked inward displacement and severe spasm of the tendo Achilles on manipulation and with improvement by orthopedic shoes.

2.  The Veteran's flat feet with corn and callosities associated with a left plantar wart most nearly approximates a severe left foot disability without marked pronation, marked inward displacement and severe spasm of the tendo Achilles on manipulation and with improvement by orthopedic shoes.

3.  The Veteran does not have a chronic orthopedic left leg disability. 


CONCLUSIONS OF LAW

1.  The criteria for a separate and increased 30 percent rating, but not higher, for a right flat foot with corn and callosities associated with a plantar wart of the left foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2015). 

2.  The criteria for a separate and increased 30 percent rating, but not higher, for a left flat foot with corn and callosities associated with a plantar wart of the left foot are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284. 

3.  A chronic orthopedic left leg disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Flat Feet Disability

Service connection for a plantar wart of the left foot was awarded in the May 2008 rating decision on appeal.  An initial 10 percent evaluation was assigned effective December 6, 2005.  The service-connected foot disability was recharacterized in a July 2010 statement of the case (SOC) and code sheet as flat feet with corn and callosities associated with a plant wart of the left foot.  An increased 20 percent evaluation was assigned at that time effective from the original date of service connection, December 6, 2005.  Thus, the Veteran's bilateral foot condition is currently in receipt of a single 20 percent rating from December 6, 2005.  
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's foot disability is rated as 20 percent disabling under Diagnostic Code 5284 pertaining to residuals of foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.  As the Veteran's service-connected foot condition specifically includes flat feet, the criteria for rating pes planus are also for application in this case.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 
After review of the evidence, the Board finds that an increased 30 percent rating is warranted for each of the Veteran's feet as they most nearly approximate a severe foot injury.  The Veteran has consistently complained of pain in his bilateral feet with prolonged standing and walking and manifests very painful corns, calluses, and intractable plantar keratomas (IPKs) on the soles of his feet and under the plantarflexed metatarsal heads.  The foot lesions were previously treated with debridement by the Veteran's VA podiatrist and after November 2010, by the Veteran himself on a weekly basis with a pumice stone.  The Veteran appears to have experienced some improvement in symptoms and function after the issuance of extra-wide athletic-type orthopedic shoes at the Iowa City VAMC in November 2010, but still manifests severe pain due to pain in each foot.  The November 2007 VA examiner identified significant occupational effects due to the bilateral foot condition and during the March 2010 VA examination the Veteran reported that he could ambulate only a few yards and stand for less than 3 hours.  

The Veteran has seen some improvement in symptoms after a VA podiatrist determined he would benefit from orthopedic shoes and issued the Veteran a pair in November 2010.  Since that time, the Veteran has not sought treatment with a podiatrist and has self-managed his symptoms.  In April 2014, the Veteran reported to his VA primary care physician that he had learned to live with his pain and it was fairly well-managed with medication.  However, the Veteran still manifests severe limitation of function and activities due to his service-connected foot condition.  The December 2014 VA examiner found that there was no functional loss or impairment associated with the Veteran's flat feet and lesions, but this finding is not consistent with the examiner's identification of extreme tenderness over the plantar surface of the feet and increased symptoms with prolonged standing, walking, and other intense activity.  The Board therefore concludes that the Veteran's service-connected disability most nearly approximates a severe injury of the right and left feet.  A separate 30 percent rating is warranted for each foot based on the objective medical findings and the Veteran's competent and credible complaints of severe foot pain.  A 30 percent evaluation is the maximum possible under Diagnostic Code 5284.  

The Veteran's disability was previously assigned a single 20 percent evaluation for both feet; however, he clearly experiences symptoms of severe pain and functional impairment of each foot.  Diagnostic Code 5284 does not include a rating for bilateral involvement, rather it rates each foot injury individually.  As discussed above, the Veteran's disability most nearly approximates a severe injury of each foot and separate 30 percent evaluations are warranted.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Diagnostic Code 5276, pertaining to pes planus, provides for a maximum single 50 percent evaluation for bilateral pronounced pes planus.   The Veteran is already in receipt of two 30 percent ratings which combine to an evaluation higher than the maximum possible under Diagnostic Code 5276.  Similarly, none of the other criteria for rating the foot provide for ratings in excess of those granted by the Board.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  The Board therefore finds that there is no legal basis for a rating higher than the separate 30 percent evaluations currently assigned to the service-connected bilateral foot disability, which most nearly approximates severe injuries of the individual feet.  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His bilateral flat feet with associated corns, callosities, and plantar warts manifest severe pain with ambulation and manipulation of the soles of the individual feet.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  As the Veteran's disability is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected bilateral foot disability.  The November 2007 VA examiner found the Veteran's flat feet had a significant effect on occupational activities, but the Veteran is not in receipt of Social Security disability benefits and has worked during the claims period, currently for a heating and air conditioning company.  There is no medical or lay evidence that the Veteran's disability has rendered the Veteran unable to perform his duties.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected flat feet with corn and callosities associated with a plantar wart of the left foot.


Service Connection Left Leg Disability

The Veteran contends that service connection is warranted for a left leg disability, to include as secondary to the service-connected flat foot condition.  After review of the complete record, the Board finds that the Veteran does not have a chronic orthopedic left leg condition.  To the extent the Veteran's nonspecific claim for a left leg condition may include neurological impairment associated with his service-connected lumbar degenerative disease, this aspect of the disability is intertwined with the claim for an increased rating remanded below.  Therefore, the Board's current decision is limited to consideration of whether the record establishes an orthopedic left leg disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service and post-service treatment records are entirely negative for any complaints or treatment of a left leg condition.  The Veteran reported experiencing cramps in his legs on the August 1991 separation report of medical history, but his lower extremities were normal at the accompanying physical examination.  The examining physician also noted that the Veteran's leg cramps occurred with running and had no sequelae.  Thus, a chronic left leg disability was not identified during service.  Similarly, the post-service evidence does not establish the presence of a chronic orthopedic left leg condition, and in fact, does not document any orthopedic complaints related to the left lower extremity.  

The Board has considered the statements from the Veteran that he experiences pain in his left leg associated with the service-connected flat feet.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of specific symptoms such as pain; however, pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has also never provided a statement specifically describing the symptoms he currently experiences.  He has only made vague references to left leg pain, and as noted above, has not even specified whether his claim is orthopedic or neurological in nature.  The Veteran was provided VA examinations throughout the claims period to determine the severity of his service-connected flat feet, but he never reported any left leg symptomatology to the examiners or provided evidence in support of the claim.  Although considered competent to weigh in favor of the claim, the Board cannot conclude that the Veteran's few vague allegations regarding left leg pain are sufficient to establish the presence of a chronic left leg disability.  

The weight of the evidence is therefore against a finding of any orthopedic left leg disability due to service or secondary to the service-connected flat feet.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for entitlement to service connection for a left leg disability,  notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for an increased rating for flat feet, the claim originates from disagreement with the initial evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the May 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise a veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that the Veteran was informed of what was necessary to achieve a higher rating for the service-connected flat feet.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment of the service-connected flat feet and claimed left leg disabilities.  Additionally, he was provided proper VA examinations in November 2007, March 2010, and December 2014 to determine the severity of the flat foot condition.  Although he has not received a VA examination addressing the claim for a left leg disability, as noted above, the Board has determined that the record does not contain competent evidence of the claimed disability.  The Veteran's statements can constitute competent evidence of signs of the claimed condition, but in this case he has not provided VA any statements with the necessary specificity to trigger its duty to provide a VA examination.  A VA examination or medical opinion is therefore not required by the duty to assist. 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For the reasons set forth above, the Board finds that VA has complied with VA's notification and assistance requirements.  


ORDER

Entitlement to an initial separate rating of 30 percent, but not higher, for a right flat foot  with corn and callosities associated with a plantar wart of the left foot is granted.

Entitlement to an initial separate rating of 30 percent, but not higher, for a left flat foot  with corn and callosities associated with a plantar wart of the left foot is granted.

Entitlement to service connection for an orthopedic left leg disability, to include as secondary to service-connected flat feet, is denied. 




REMAND

The Board finds that additional development is necessary with respect to the claims for entitlement to an increased initial rating for lumbar degenerative disease and compensation under 38 U.S.C.A. § 1151 (West 2014).  With respect to the increased rating claim, the Veteran contends that he incurred an additional back disability due to negligent VA medical treatment that is separate from his service-connected degenerative disease.  As the claim for compensation under 38 U.S.C.A. § 1151 is being remanded for an examination and medical opinion to determine whether such a back disability was incurred, the Board finds that the increased rating claim is inextricably intertwined with the claim for compensation under 38 U.S.C.A. § 1151.  In addition, clinical records from the Iowa City VAMC show that the Veteran was referred for private physical therapy and chiropractic treatment in 2011 and 2014.  Records from the physical therapy sessions were scanned into the VA hospital's records system (VistA Imaging) in March 2011 but are not accessible by the Board.  The claims file also does not indicate that records from the 2014 private chiropractic care were ever received.  Upon remand, efforts must be made to obtain these records and add them to the claims file.  

Turning to the claim for compensation under 38 U.S.C.A. § 1151, the Veteran contends that he incurred additional disability, to include a disfiguring scar with numbness, back pain/weakness, and a recurring right-sided hernia, due to VA medical and surgical treatment at the Iowa City VAMC.  The record contains a September 2013 VA medical opinion, but the Board finds that it is not adequately responsive to the contentions and issues in this case and a more specific medical opinion and VA examination are necessary.

Due to the complexity of the medical questions in this case, the Board finds that a brief review of the pertinent facts will prove helpful for the AOJ and the next VA examiner.  The Veteran underwent a right inguinal herniorrhaphy with surgical mesh in approximately 1991.  In January 2006, he experienced the onset of pain in the right groin and thigh region following a weight-lifting injury.  He attributed the pain to a muscle strain and did not seek treatment.  After almost two months of persistent pain, the Veteran was seen at a private emergency room (ER) and was diagnosed with cellulitis of the right leg.  A MRI suggested the presence of a hematoma secondary to a pectineur muscle tear and a superimposed infection could not be excluded.  The Veteran was treated with oral antibiotics and discharged.  

Four months later, in July 2006, the Veteran was seen by his primary care physician at the VA Quincy outpatient clinic for a routine follow-up appointment.  He complained of persistent pain and edema to the right thigh and related the history of a weight-lifting injury in January 2006 and treatment for cellulitis in March.  The primary care doctor referred the Veteran to the Iowa City VAMC orthopedic surgery department for treatment of a possible partial or complete tear of the proximal quadriceps muscle.  The Veteran was seen in an orthopedic surgery consultation in September 2006 where the most likely diagnosis was a pectinieus tear and hematoma mass, though referral to general surgery was necessary to rule out a superimposed infection at the hematoma site and/or a hernia.  Throughout November 2006, the Veteran was seen by physicians in the orthopedic and general surgery departments at the VAMC.  A hernia repair was scheduled with general surgery for several possible conditions, including an incarcerated femoral hernia, incarceration under the mesh, or a fibrosed hernia.  

The Veteran reported for the scheduled hernia surgery on November 29, 2006, but  a right flank mass was observed and the surgery was cancelled.  A CT showed a large mass and several surgical clips in the right groin consistent with a prior herniorrhaphy.  The CT was also consistent with an infection from the previous hematoma or malignancy, such as a sarcoma.  The Veteran was admitted to the VAMC and on December 11, 2006 an incision and drainage (I+D) procedure was performed.  The surgery indicated a hematoma of the right flank with a large pus pocket and a biopsy of the site showed an abscess caused by xanthogranulomatous inflammation.  The Veteran was discharged with a six week course of intravenous antibiotics and a Hemovac drain.  

The Veteran was followed by the orthopedic surgery department for his post-surgical care.  On December 19, 2006 his wound drainage was characterized as clear instead of purulent and draining only a small amount each day.  He was doing well on antibiotics, and although it is not explicitly stated, it appears the Hemovac drain was removed during this follow-up visit.  Two days later, on December 21, 2006, the Veteran's home care agency contact the VAMC and reported that the wound drain had been pulled at the orthopedic clinic and the Veteran was now experiencing a large amount of drainage.  If the drainage did not decrease over the next few days, the Veteran was advised to return to the VAMC for evaluation. 

The Veteran continued to receive follow-up orthopedic care throughout January 2007.  He was healing well, albeit slowly, and had no signs of systemic illness.  MRIs performed in January and February 2007 indicated a marked decrease in the size of the abscess, minimal residual inflammatory changes, and a tiny amount of fluid collection.  An infection could not be excluded based on the January 2007 imaging, but a May 2007 MRI should the abscess was almost entirely resolved.  There was no sign of infection at an August 2007 orthopedic surgery appointment and the Veteran reported he was diligently packing the wound every day. 

On November 12, 2007, the Veteran was again admitted to the Iowa City VAMC with a one week history of increased pain and wound discharge.  A second I+D procedure was performed to explore and evacuate an abscess contained in the local subcutaneous tissue below the December 2006 surgical site.  An addendum to the VAMC discharge report describes a "striking finding" from recent CT imaging of tiny metallic fragments in the area of current purulence in the flank as well as in the groin areas drained in December 2006.  The fragments suggested an old trauma or shotgun scatter.  The Veteran's laboratory results were also consistent with the continuation of his old infection.  

The Veteran's follow-up care from the November 2007 surgery was without incident, but 10 months later in September 2008 he was seen at the VAMC Urgent Care department for increased redness, pain, purulent discharge and foul-smelling drainage at the wound site.  He was admitted to the VAMC on September 8, 2008 for an infected chronically open right back and flank wound.  A third surgery was performed to excise the subcutaneous abscess and remove the retained foreign body, identified as a piece of cloth-like material with multiple metal clips.  A pathology report established the foreign body was surgical mesh with staples.  Laboratory cultures also showed a super infection as well as the original Staph infection.  

The Board finds that a VA examination and medical opinion are necessary in this case to determine whether the Veteran incurred any additional disability due to VA treatment and multiple VA surgeries from July 2006 to September 2008; and if so, whether the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on the part of VA, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private physical therapy records from Advance Physical Therapy dated from December 2010 to March 2011 and scanned into the Iowa City VAMC's VistA Imaging system in March 2011.  Associate copies of these records with the claims file.  All attempts to obtain this evidence must be documented in the record.  

2.  Take all necessary steps to obtain records of the Veteran's private chiropractic care from June 2014 to July 2014, to include contacting the Veteran and asking him to provide the name of the provider and a medical release form to allow VA to obtain the records on his behalf.  The record may have been scanned into the VAMC's VistA Imaging system.  Associate copies of these records with the claims file.  All attempts to obtain this evidence must be documented in the record.  

3.  Schedule the Veteran for an appropriate VA examination and medical opinion in this case.  The examiner must review the entire claims file as part of the examination. 

After examining the Veteran and reviewing the complete claims file (including the history detailed above), the examiner should answer the following questions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran incurred any additional disability due to his treatment at the Iowa City VAMC from July 2006 to September 2008 for a chronically infected right flank abscess?  

The examiner should specifically address whether the Veteran experiences a recurring right inguinal hernia, numbness and disfigurement associated with his surgical scar(s), and any back disability separate from the service-connected lumbar degenerative disc disease. 

b)  If the Veteran incurred an additional disability due to his VA treatment and surgeries, the examiner should determine whether the proximate cause of the additional disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; OR (2) an event not reasonably foreseeable.

The Veteran has made several contentions in this case.  First, he contends that the foreign body and metallic fragments noted by the November 2007 were surgical clips and a sponge left inside his abdomen after the September 2006 I+D.  He also contends that VA was negligent in determining the correct diagnosis of his right flank abscess in 2006, when a hernia and sarcoma were also considered as the cause of his complaints.  Finally, the Veteran contends that when his first Hemovac drain was removed by the VA orthopedic surgeon after his December 2006 surgery (presumably during the December 19, 2006 follow-up appointment), the drain ripped the surgical mesh and clips from his 1991 right inguinal herniorrhaphy into the area of the abscess and caused the subsequent infections. 
A complete rationale must be provided for all stated opinions and the examiner must address the Veteran's contentions. 

4.  After completion of the foregoing, readjudicate the claims on appeal, to include consideration of whether the Veteran's degenerative disease of the lumbar spine is productive of neurological impairment of the left lower extremity.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


